MILLER, Judge.
Defendant Lester Joseph Breaux appeals the judgment awarding $100 monthly child support to plaintiff Joyce Mae Stevens, the mother of his two children. In a prior proceeding defendant confessed plaintiff should be awarded custody of their two children. We affirm.
At trial and on appeal defendant contends the mother’s Mexican divorce was void ab initio and could not support the mother’s claim for child support.
On the basis of his wife’s Mexican divorce, defendant had remarried and has two children of his second marriage. In answer to plaintiff’s suit for custody of their children, defendant admitted: 1) his wife obtained a divorce in Mexico, and 2) the children for whom child support is here awarded were legitimated when defendant married plaintiff in 1965.
The evidence does not show the Mexican court was without jurisdiction. There is nothing in the record to justify invalidating the Mexican divorce.
Without reviewing the facts and without appearing to argue the appeal, appellant makes the statement in his brief that the award of $50 per month for each of his two children is excessive. He failed to establish the trial court abused its much discretion in assessing child support. Bol-*317ing v. Boling, 229 So.2d 423 (La.App. 3 Cir. 1969).
The trial court judgment is affirmed at defendant’s costs.
Affirmed.